Citation Nr: 0909919	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left hip avascular 
necrosis, status post hip replacement.

2.  Entitlement to service connection for intevertebral disc 
syndrome, claimed as secondary to left hip avascular 
necrosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the U.S. Army Reserves from September 1979 to February 1980.  
He served in the Air Force on active duty from October 1980 
to October 1984.  He had periods of ACDUTRA in 1984 and 1985 
in the Air Force Reserves.  He had periods of ACDUTRA from 
August 1988 to December 1988, and in June 1994 and July 1995, 
in the Army National Guard.  He had additional periods of 
ACDUTRA in the U.S. Army Reserves in 1996, 1997, and from 
2001 to2003.  He also had periods of inactive duty training 
(INACDUTRA).

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

In July 2005, a hearing was held at the Regional Office and a 
transcript of that hearing is of record.  In May 2006, a 
Travel Board hearing was held at the RO before a Veterans Law 
Judge and a transcript of that hearing is of record.  In 
December 2008, VA notified the appellant that the Veterans 
Law Judge was no longer at the Board and requested the 
appellant respond within 30 days if he wished another 
hearing.  The record reflects that the Board has not received 
a response within 30 days, as such, the Board will proceed 
with the case on the evidence of record.

This matter was previously before the Board in November 2006 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  Avascular necrosis of the left hip was initially 
clinically demonstrated on June 12, 1996, years subsequent to 
his active duty service, and not within a period of ACDUTRA.  

2.  There has been no demonstration by competent clinical 
evidence of record that the left hip avascular necrosis 
(status post hip replacement) is etiologically related to 
active duty service, was incurred in a period of ACDUTRA, or 
underwent chronic increase in any period of ACDUTRA, other 
than due to the natural progression of the disease.

3.  The Veteran's degenerative disk disease of the lumbar 
spine has not been shown by competent clinical evidence to be 
etiologically related to service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A left hip disability (left hip avascular necrosis, 
status post hip replacement) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 1154 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(d), 
3.6(a), 3.6(c), 3.6 (d), 3.102, 3.303, 3.304, 3.306 (2008).

2.  Degenerative disk disease of the lumbar spine is not 
proximately due to, the result of, or aggravated by, service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In the present case, an October 2002 VCAA notice letter from 
the RO to the appellant informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
requested to submit any relevant evidence in his possession 
to VA.  

The Board also notes that in March 2006 correspondence, the 
appellant was provided with VCAA notice of the information 
and evidence necessary to substantiate a claim for service 
connection for disability as secondarily due to service-
connected disability.  VA also provided this information to 
the appellant in the September 2008 SSOC. 

The October 2002 and March 2006 VCAA notice letters did not 
inform the appellant as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  While such error is 
presumed to be prejudicial, it has been shown to be harmless 
in this case.  A May 2006 VA letter, and the September 2008 
Supplemental Statement of the Case (SSOC), apprised the 
appellant of the criteria for consideration in the assignment 
of a disability rating and an effective date, in the event of 
award of the benefit sought, consistent with Dingess/Hartman.  
Further, as service connection is not established in this 
decision for any benefit sought, the matters of assignment of 
a disability rating and an effective date are rendered moot.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original 
jurisdiction decision.  Because complete VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.



Duty to assist

With regard to the duty to assist, the claims file contains 
the appellant's service treatment records (STRs) and reports 
of post-service private and VA treatment and examination.  
Additionally, the claims file contains the appellant's 
statements in support of his claim, to include testimony at a 
Travel Board hearing and an RO hearing.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  The Board notes that the appellant has 
been provided a VA examination and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that after issuance of a September 2008 SSOC, 
VA received additional evidence regarding the appellant's 
active duty status prior to 1993.  As the appellant in this 
case avers his left hip disability did not begin until 1994, 
the Board finds that pre-1993 records are not pertinent to 
the appellant's claim.  Therefore, the appellant has not been 
prejudiced and a remand for the RO to consider these records 
is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (noting that where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Active duty includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. 
§ 3.6(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

A Veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service. See 38 U.S.C.A. §§ 1111, 1132.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, 
naval, or air service includes active duty, any period of 
ACDUTA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of INACDUTA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

Although the appellant in this case has prior status as a 
Veteran, due to his Air Force active duty service, the 
presumption of soundness does not apply to any period of 
ACDUTRA service, as service connection has not been 
established for any disability based on any period of ACDUTRA 
service.  Mercado-Martinez v. West, 11 Vet App 415 (1998).

Available service treatment reports dated prior to 1996, to 
include reports of medical examinations dated in July 1980 
and June 1982, are negative for any complaints or findings of 
a hip disability.  In a report of medical history completed 
in June 1980, the veteran reported a history of minor surgery 
for a blood clot.  The Veteran transferred into the 
Individual Ready Reserves (IRR) (Reinforcement) on October 1, 
1995.  A February 1996 report of medical examination, 
completed for IRR retention purposes, indicates the Veteran 
had normal lower extremities and spine upon clinical 
evaluation.  A February 1996 report of medical history, which 
the Veteran completed in conjunction with the above noted 
examination, indicates he had no trouble with his bones or 
joints.

The Board notes that the Veteran, through his representative, 
has averred that he injured his hip while running in 
preparation for a National Guard physical training (PT) test 
in 1994, and advanced the injury when he took a subsequent 
National Guard PT test in 1995.  (See July 2005 hearing 
transcript, pages (pgs.) 1-5).  Furthermore, he avers that he 
told his supervisor about his hip problem while he was on 
National Guard INACDUTRA in 1995.  (See May 2006 hearing 
transcript, pg. 21).  While the Veteran is competent to 
testify regarding pain he experienced, there is no evidence 
showing that he has the requisite qualifications to render 
competent medical opinion or to diagnose any medical disease 
or disability.  
Espiritu, supra.

A private medical report, dated June 12, 1996, diagnosed 
avascular necrosis of the left hip.  At that time, the 
examiner noted that the left hip was beyond any surgical 
treatment at that time for prevention of progression of his 
disease.  It was opined that he would likely need a hip 
replacement at some point, based on pain, the need to take 
strong narcotics for relief of pain, use of a cane, or just 
inability to ambulate satisfactorily.  It was further opined 
that his left hip avascular necrosis appeared to have begun 
about a year and a half earlier, when he first started being 
symptomatic.  It was noted that he should not engage in 
running, jumping or pounding activity to his hip.  It was 
stated that he could walk, but not great distances.  It was 
felt that he could return to his full military duty of 
primarily desk work, but was not able to do physical training 
tests.

The Veteran had a left hip replacement in March 1998.  A 
March 1998 surgical pathology report indicates a final 
diagnosis of degenerative joint disease of the left femur.  A 
January 2004 VA medical report reflects the appellant has 
pain in the left hip that causes mild to moderate functional 
impairment.  

The Veteran has conceded that there is no evidence of record 
that he injured his hip during active service.  (See July 
2005 hearing transcript, pg. 9, and May 2006 hearing 
transcript, pg. 21).  In addition, the June 1996 private 
physician's report reflects that the Veteran reported no 
specific injury to his hip.  The 2004 VA examination report 
reflects that the Veteran reported no history of trauma to 
his left hip prior to, during, or after military service.

As noted above, the Veteran was diagnosed in June 1996 with 
avascular necrosis of the left hip.  The Board must determine 
whether his AVN of the left hip was aggravated in ACDUTRA 
service thereafter.  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, do not constitute aggravation.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

As noted above, the June 1996 Orthopedic Associates, Inc. 
medical report reflects that the left hip AVN was diagnosed 
as being beyond any surgical treatment at that time for 
prevention of progression of disease.  The Veteran's private 
doctor recommended he not run, jump, or have pounding type of 
activities.  The report reflects that the Veteran informed 
the doctor that his military duty was primarily desk work.  

In July 1996, the Veteran attended ACDUTRA in the US Army 
Reserves; he attended a lane observe controller course from 
July 13 to 19, with additional dates of duty from the July 20 
to 24.  There is no evidence in the Veteran's STRs or 
military personnel records that he aggravated his AVN during 
this period.  An Officer Evaluation Report (OER) for this 
time period indicates that the Veteran had an excused absence 
from his army physical fitness test due to a physical injury 
and had submitted for a permanent profile in May 2005.  

In August 1996, the Veteran had approximately four days of 
INACDUTRA from August 3 to 6.  In September 1996, the Veteran 
had approximately six days of INACDUTRA or ACDUTRA on 
September 5, 6, 7, 8, 19, and 20.  There is no evidence in 
the Veteran's STRs or military personnel records that he 
aggravated his AVN during this period.

In October 1996, the Veteran, on his first day of INACDUTRA 
for that month, was given a temporary profile, limiting his 
physical activities, until January 4, 1997.  The profile 
indicated that the veteran was not to do any running. 

The Veteran was on INACDUTRA on November 2 and 3, 1996.  He 
was on INACDUTRA on December 21 and 22, 1996.  He was on 
INACDUTRA on January 4 and 5, 1997.  

In February 1997, the Veteran was given a permanent profile.  
The permanent profile indicated the Veteran was to refrain 
from running, jumping, marching, jumping off/on tactical 
vehicles, physical training, physical training testing, and 
heavy lifting over five pounds.  

In March 1997, the Veteran underwent an Army medical 
retention examination, which noted he was being treated by 
profile for a hip which he had injured while running.  He was 
on INACDUTRA on March 1 and 2, 1997.

From April 1997 until March 1998, the Veteran had the 
following service:

The Veteran was on INACDUTRA on April 5 and 6, 1997.
The Veteran was on INACDUTRA on May 3 and 4, 1997. 
The Veteran was on INACDUTRA on June 7 and 8, and on ACDUTRA 
from June 12 to 28, 1997.
The Veteran was on INACDUTRA on July 12 and 13, 1997.
The Veteran was on INACDUTRA on August 2 and 3, 1997.
The Veteran was on INACDUTRA on September 6 and 7, 1997.
The Veteran was on INACDUTRA on October 4 and 5, 1997.
The Veteran was on INACDUTRA on November 1 and 2, 1997.
The Veteran was on INACDUTRA on December 21 and 22, 1997.
The Veteran was on INACDUTRA on January 17 and 18, 1998.
The Veteran was on INACDUTRA on February 7 and 8, 1998, with 
unconfirmed service on February 6.
The Veteran was on INACDUTRA on March 7 and 8, 1998, with 
unconfirmed service on March 6.

A January 1998 private physician report indicates that x-ray 
examinations show significant change in the femoral head 
including some collapse of the femoral head, which was not 
apparent seven months prior.  On March 9, 1998, the Veteran 
had a left bipolar endoprosthetic replacement of the left 
hip.  The surgical pathology report indicates a final 
diagnosis of degenerative joint disease, intramedullary 
hemorrhage consistent with fracture site. 

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule."  See White v. Principe, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Harder, 5 Vet. App. at 188; 
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

In a March 2006 report, the private surgeon who performed the 
1996 hip replacement opined that the appellant's duties with 
the Army Reserves, which "required him to be in the field 
periodically" and to "get up and down on armored 
vehicles," "certainly aggravated" his problem with AVN in 
the left femoral head.  The surgeon stated that the 
appellant's AVN progressed more rapidly to an area of 
collapse and subsequent arthroris in his hip because of 
duties and activities associated with his Reserve duties in 
an armor unit.  The surgeon noted the appellant's civilian 
job was a desk job, which the surgeon felt would not have 
aggravated the AVN and was much less likely to cause the 
collapse of the femoral head necessitating the surgery in 
March 1998.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  With these considerations in mind, the 
Board finds that the March 2006 private surgeon opinion has 
limited, if any, probative value.  Specifically, the 
surgeon's opinion notes that the appellant was required to be 
in the field periodically and get up and down on armored 
vehicles.  The surgeon did not reference the veteran's 
profile for restriction of physical activity during his 
Reserve service, and did not identify what specific field 
duty the veteran had involving the activities cited as would 
have aggravated the appellant's disability.  The surgeon 
opines that the appellant's civilian desk job would not have 
aggravated his AVN and was much less likely the cause of the 
femoral head collapse; however, he fails to note that in 1996 
the appellant stated that his military duty was primarily a 
desk job.  The report does not indicate that the surgeon was 
aware that the appellant was on a physical profile during his 
1997 ACDUTRA and INACDUTRA, that the appellant did not 
perform ACDUTRA in 1998, and that the appellant ran while not 
on ACDUTRA or INACDUTRA.  In addition, there is no evidence 
of record that the surgeon was aware of a difference between 
IRR, INACDUTRA, or ACDUTRA, or knowledgeable regarding the 
actual amount of days of appellant's INACDUTRA or ACDUTRA.  
There is no evidence of record that the surgeon was familiar 
with the appellant's military occupation specialty (MOS) and 
required duties.  While the physician opined that the 
Veteran's duties in an armor unit aggravated his AVN, he did 
not note that the Veteran was no longer in an armor unit in 
1997.  Finally, the Veteran has averred that he aggravated 
his AVN in 1994 and 1995 while preparing for a PT test.  The 
private physician's opinion does not distinguish this pre-
diagnosis time period from the post-diagnosis time period.

A January 2004 VA examination report indicates that upon 
clinical evaluation and a review of the Veteran's history and 
claims file, the examiner opined that it is less likely than 
not that the appellant's AVN is related to trauma experienced 
in military service.  The Board finds that the January 2004 
VA opinion has great probative value as the examiner, a nurse 
practioner, reviewed the Veteran's claims file, which 
included his military personnel and treatment records.  Such 
records disclosed the dates and nature of his periods of 
service.

Finally, there is no medical evidence of record that the 
Veteran's hip disability was aggravated by military service 
after the March 1998 surgery.  The 2006 private physician's 
report discusses the Veteran's military service in regard to 
the collapse of the Veteran's femoral head, but does not 
discuss post surgery effects.  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran stated to his private doctor that his primary 
duty while in the military was a desk job.  In addition, as 
noted above, the Veteran was on a physical profile from 
October 1996 until the March 1998 surgery. In addition, his 
September 1996 OER indicates that he was excused from his 
physical fitness test and had submitted for a permanent 
profile in May 1996.  Nevertheless, the Veteran has averred 
that he participated in training exercises.  

During the May 2006 Hearing, the Veteran stated that his 
position as a trainer for Combat Service Support required him 
to do a significant amount of walking, marching, and getting 
on and off of technical vehicles of all sizes.  (See May 
Hearing Transcript, pg. 4).

An undated STR, while appellant was a 1st Lieutenant in the 
Army Reserves, notes the appellant had left hip 
osteonecrosis.  The STR also states that the injury was not a 
line of duty condition.  

At the May 2006 hearing, the appellant averred that a second 
undated STR originally reported that his disability was line 
of duty, and that it was subsequently altered to be not in 
the line of duty.  Although this STR was undated, the Board 
surmises that this second STR was subsequent to the 
previously mentioned undated STR because the appellant's rank 
was now listed as captain.  Moreover, it notes a hip 
replacement, which did not occur until March 1998.  

The Veteran has expressed a belief that his AVN was 
aggravated by his military service.  As noted above, the 
Veteran can attest to factual matters of which he has first 
hand knowledge, e.g. experiencing pain in service.  The Board 
notes that the Veteran is credible and competent to report 
his symptoms; however, his statements concerning aggravation 
of his AVN do not constitute competent medical evidence. See 
Espiritu, supra.  

The Board finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the Veteran's left hip disability was incurred 
or aggravated by service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra, at 57-58.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

Back

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).

Medical records from 1997 indicate that the Veteran felt 
something twist and pull in his back and began having 
radiating pain and numbness in his leg.  An MRI indicated a 
bulging disk.  A January 2004 VA examination indicates the 
Veteran was diagnosed with degenerative disk disease of the 
lumbar spine; therefore, the Board acknowledges the appellant 
has a current disability.

Next, the Board must determine whether the Veteran's 
disability was either caused or aggravated by a service-
connected disability.  Service connection has not been 
established for any disability.  As such, service connection 
may not be established for degenerative disk disease of the 
lumbar spine, as secondary to service-connected disability, 
as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to service connection for left hip avascular 
necrosis, status post left hip replacement, is denied.

Entitlement to service connection for intevertebral disc 
syndrome, claimed as secondary to left hip avascular 
necrosis, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


